Citation Nr: 1820189	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-42 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of frostbite of the bilateral feet.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to November 1958. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In Febuary 2018, the Veteran presented testimony at a videoconference hearing before the undersigned.  A transcript has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has residuals of frostbite of his feet incurred during basic training at Fort Knox in 1954.  

At the Veteran's February 2018 hearing, he reported being out all day during basic training in mid-January during a temperature drop and that his feet were blue to the ankle when he took off his boots.  He stated that because of the cold he went on profile and was treated at the hospital with whirlpool treatment.  The Veteran also reported that he lost the first three weeks of basic training because of the frostbite.  He stated that he has had bad circulation and loss of feeling in the bottom of his feet since service, and that he has to wear shoe inserts and diabetic slippers.  He reported other exposure to cold when serving in Korea, Illinois, and Germany.  He also submitted internet postings regarding the weather in January 1954 at Fort Knox.  

While there is no record of frostbite in service due to the service treatment records being unavailable, the Veteran has reported treatment for frostbite in service, and that he was on profile afterwards.  He has submitted evidence of cold weather being present during the pertinent time period.  The Veteran is competent to give evidence about what he experienced in service that is subject to lay subject to lay observation, including exposure to extreme cold and whirlpool treatment.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Furthermore, in a case in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed residuals of frostbite. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding, pertinent treatment records and associate them with the electronic file to the extent possible.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2.  The Veteran should be afforded a VA medical examination to determine the nature and etiology of his claimed residuals of frostbite.  The electronic claims file and a copy of this remand must be made available to and be reviewed by the examiner.  The report must reflect that the claims file was reviewed. 

After reviewing the claims file, the examiner must:

(a) Identify any current foot disabilities or residuals of frostbite; and 
(b) Determine whether it is at least as likely as not (a 50 percent or greater probability) that any residuals of frostbite are etiologically related to any incident of the Veteran's military service, to include cold exposure during basic training. 

Inform the examiner that the Veteran's is competent to report of the nature and extent of his exposure to cold while at basic training in Fort Knox in January 1954, requiring whirlpool treatment, as well as any subsequent exposure during service.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

A rationale should be provided for all opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner  shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




